Whitman, Judge.
There being ample evidence in this action for personal injury and damages (arising out of a collision between the parties’ vehicles) to support the jury’s verdict in favor of *617the defendant, the trial court did not err in denying the plaintiff’s motion for a new trial on the general grounds.
Argued September 20, 1971
Decided October 5, 1971
Rehearing denied October 19, 1971
Edwards & West, James I. Parker, for appellant.
Rogers, Magruder & Hoyt, Karl M. Kothe, for appellee.

Judgment affirmed.


Hall, P. J., and Eberhardt, J., concur.